Exhibit 10.1

 

Washington Prime Group, L.P.

 

$250,000,000 3.850% Senior Notes due 2020

 

Purchase Agreement

 

March 17, 2015

 

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC
RBS Securities Inc.

 

As Representatives of the
several Initial Purchasers listed
in Schedule 1 hereto

 

Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

 

J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179

 

RBS Securities Inc.

600 Washington Boulevard

Stamford, Connecticut 06901

 

Ladies and Gentlemen:

 

Washington Prime Group, L.P., an Indiana limited partnership (the “Issuer”)
proposes to issue and sell to the several initial purchasers listed in
Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as
representatives (the “Representatives”), $250,000,000 principal amount of its
3.850% Senior Notes due 2020 (the “Securities”).  The Securities will be issued
pursuant to an Indenture, to be dated as of the Closing Date (as defined below)
(as supplemented by the first supplemental indenture thereto, which will also be
dated as of the Closing Date, the “Indenture”), between the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”).

 

The Securities will be sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption therefrom or in a transaction not subject thereto.  The Issuer and
its parent, Washington Prime Group Inc., an Indiana corporation (the “Parent,”
and together with the Issuer, the “Transaction Entities”), have prepared a
preliminary offering memorandum dated March 17, 2015 (the

 

--------------------------------------------------------------------------------


 

“Preliminary Offering Memorandum”), and will prepare an offering memorandum,
dated the date hereof (the “Offering Memorandum”), setting forth information
concerning the Transaction Entities and the Securities.  Copies of the
Preliminary Offering Memorandum have been, and copies of the Offering Memorandum
will be, delivered by the Issuer to the Initial Purchasers pursuant to the terms
of this purchase agreement (this “Agreement”).  The Transaction Entities hereby
confirm that they have authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement. 
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum.

 

References herein to the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum shall be deemed to refer to and include
any document incorporated by reference therein and any reference to “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or the Offering Memorandum shall be deemed to refer to and include any documents
filed after such date and incorporated by reference therein.

 

Immediately prior to 5:30 p.m., New York City time, on the date hereof (the
“Time of Sale”), the Transaction Entities had prepared the following information
(collectively, the “Time of Sale Information”):  the Preliminary Offering
Memorandum, as supplemented and amended by the written communications listed on
Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (the “Registration Rights Agreement”),
pursuant to which the Issuer will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
New Securities referred to (and as defined) in the Registration Rights
Agreement.

 

The Parent and the Issuer hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

 

1.                                      Purchase and Resale of the Securities.

 

(a)                                 The Issuer agrees to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Issuer the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to 99.372% of the principal amount
thereof.  The Issuer will not be obligated to deliver any of the Securities
except upon payment for all the Securities to be purchased as provided herein.

 

(b)                                 The Issuer understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

2

--------------------------------------------------------------------------------


 

(i)             it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 

(ii)          it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)       it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

 

(A)                               within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and, prior to or contemporaneously with, each such
offer and sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex C hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Transaction Entities and, for purposes of the “no registration”
opinions to be delivered to the Initial Purchasers pursuant to Sections 6(f) and
6(i), counsel for the Transaction Entities and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.

 

(d)                                 The Transaction Entities acknowledge and
agree that the Initial Purchasers may offer and sell Securities to or through
any affiliate of an Initial Purchaser and that any such affiliate may offer and
sell Securities purchased by it to or through any Initial Purchaser.

 

(e)                                  The Transaction Entities acknowledge and
agree that each Initial Purchaser is acting solely in the capacity of an arm’s
length contractual counterparty to the Transaction Entities with respect to the
offering and sale of Securities contemplated hereby (including in connection
with determining the terms of the offering of the Securities) and not as a
financial advisor or a fiduciary to, or an agent of, either Transaction Entity
or any other person.  Additionally, none of the Representatives nor any other
Initial Purchaser is advising either Transaction Entity or any other person as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Transaction Entities shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and none of the Representatives nor any other Initial Purchaser shall have any
responsibility or liability to the Transaction Entities with respect thereto. 
Any review by the Representatives or any Initial Purchaser of the Transaction
Entities and the transactions contemplated hereby or other matters relating to
such transactions

 

3

--------------------------------------------------------------------------------


 

will be performed solely for the benefit of the Representatives or such Initial
Purchaser, as the case may be, and shall not be on behalf of either Transaction
Entity or any other person.

 

(f)                                   The Transaction Entities acknowledge that
each of the Initial Purchasers is a full service securities firm and, as such,
from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Transaction Entities.

 

2.                                      Payment and Delivery.

 

(a)                                 Payment for and delivery of the Securities
will be made at the offices of Sidley Austin LLP at 10:00 A.M., New York City
time, on March 24, 2015, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Transaction Entities may agree upon in writing.  The
time and date of such payment and delivery is referred to herein as the “Closing
Date.”

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Issuer to the Representatives against delivery to the nominee of The Depository
Trust Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Notes”),
with any transfer taxes payable in connection with the sale of the Securities to
the Initial Purchasers duly paid by the Issuer.  A copy of the Global Notes will
be made available for inspection by the Representatives at the offices of Sidley
Austin LLP not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.

 

3.                                      Representations and Warranties of the
Parent and the Issuer.  The Parent and the Issuer, jointly and severally,
represent and warrant to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and at
the Closing Date, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Transaction Entities make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Issuer in
writing by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

 

(b)                                 Additional Written Communications.  The
Transaction Entities (including their agents and representatives, other than the
Initial Purchasers in their capacity as such) have not made, used, authorized,
approved or referred to and will not make, use, authorize, approve or refer to
any “written communication” (as defined in Rule 405 under the Securities Act)
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Transaction Entities or their agents
and representatives (other than a communication referred to in clauses (i),
(ii) and (iii) below) is referred to herein as an “Issuer

 

4

--------------------------------------------------------------------------------


 

Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitute part of the Time of Sale Information, and (iii) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c).  Each such Issuer Written Communication, when taken together with
the Time of Sale Information, at the Time of Sale did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Transaction Entities make no representation or warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Issuer in writing by such Initial Purchaser through
the Representatives expressly for use in any Issuer Written Communication.

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when filed with the Commission, conformed or will conform,
as the case may be, in all material respects to the requirements of the Exchange
Act, and the rules and regulations of the Commission thereunder, and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(d)                                 Financial Statements.  The financial
statements (including the related notes thereto) included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the financial position of the applicably
entity and its consolidated subsidiaries as of the dates indicated and the
results of their operations and their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods covered thereby, except, in each case, as otherwise
disclosed therein and in the notes related thereto, and, in the case of
unaudited, interim financial statements, subject to normal year-end audit
adjustments; the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the applicable entity and its
consolidated subsidiaries and presents fairly in all material respects the
information shown thereby; and the pro forma financial information and the
related notes thereto included in each of the Time of Sale Information and the
Offering Memorandum has been prepared in accordance with the Commission’s
rules and guidance with respect to pro forma financial information, and the
assumptions underlying such pro forma financial information are reasonable and
are set forth in each of the Time of Sale Information and the Offering
Memorandum.  The interactive data in eXtensible Business Reporting Language
(“XBRL”) included or incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent financial statements of the Transaction Entities and their
consolidated subsidiaries included or incorporated by reference in each of the
Time of Sale Information and the Offering

 

5

--------------------------------------------------------------------------------


 

Memorandum, (i) there has not been any change in the capital stock or long-term
debt of the Transaction Entities or any of their subsidiaries, or, other than
the regular quarterly distributions on the units of limited partnership interest
in the Issuer (the “Units”), any dividend or distribution of any kind declared,
set aside for payment, paid or made by the Transaction Entities on any class of
capital stock or other equity interests, or any material adverse change, or any
development involving a material adverse change, in or affecting the business,
properties, financial position, cash flows, results of operations or prospects
of the Transaction Entities and their subsidiaries taken as a whole,
(ii) neither the Transaction Entities nor any of their subsidiaries has entered
into any transaction or agreement that is material to the Transaction Entities
and their subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to the Transaction Entities and their
subsidiaries taken as a whole, and (iii) neither the Transaction Entities nor
any of their subsidiaries has sustained any loss or interference with its
business that is material to the Transaction Entities and their subsidiaries
taken as a whole and that is from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each of cases (i), (ii) and (iii) as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum.

 

(f)                                   Organization and Existence of the Parent. 
The Parent has been duly organized and is validly existing and in good standing
under the laws of the State of Indiana, is duly qualified to do business and is
in good standing (where such designation is applicable) in each jurisdiction in
which its ownership or lease of property or the conduct of its business requires
such qualification, and has all power and authority necessary to own or hold its
respective properties and to conduct the businesses in which it is engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, financial position, cash flows,
results of operations or prospects of the Issuer and its subsidiaries taken as a
whole, or on the performance by the Transaction Entities of their respective
obligations, as applicable, under this Agreement, the Registration Rights
Agreement, the Indenture and the Securities (a “Material Adverse Effect”). 
Other than the subsidiaries listed in Schedule 2 hereto, the Transaction
Entities do not own or control, directly or indirectly, any corporation,
association or other entity that is or, if considered in the aggregate as one
entity would be, a “significant subsidiary” as defined under Rule 1.02(w) of
Regulation S-X under the Securities Act (each, a “Subsidiary” and, collectively,
the “Subsidiaries”).

 

(g)                                  Organization and Existence of the Issuer.
The Issuer has been duly formed and is validly existing under the laws of the
State of Indiana, is duly qualified to do business and is in good standing
(where such designation is applicable) in each jurisdiction in which its
ownership or lease of property or the conduct of its business requires such
qualification, and has all power and authority necessary to own or hold its
respective properties and to conduct the businesses in which it is engaged,
except where the failure to be so qualified, in good standing or have such power
or authority would not, individually or in the aggregate, have a Material
Adverse Effect.  The Parent is the sole general partner of the Issuer.  The
Agreement of Limited Partnership of the Issuer, dated as of May 27, 2014, as
amended (the “Operating Partnership Agreement”), has been duly and validly
authorized, executed and delivered by the Issuer and the Parent and is a valid
and legally binding agreement of the Issuer and the Parent, enforceable against
the Issuer and the Parent in accordance with its terms, except as enforceability
may be subject to (i) bankruptcy,

 

6

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium, fraudulent conveyance or transfer or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law), and except as rights to indemnity thereunder
may be limited by applicable law ((i) and (ii) collectively, the “Enforceability
Exceptions”).

 

(h)                                 Each of the Subsidiaries (i) has been duly
organized and is validly existing and in good standing (where such designation
is applicable) under the laws of its respective jurisdiction of organization,
(ii) is duly qualified to do business and is in good standing (where such
designation is applicable) in each jurisdiction in which its respective
ownership or lease of property or the conduct of its respective businesses
requires such qualification, and (iii) has all power and authority necessary to
own or hold its respective properties and to conduct the business in which it is
engaged, except in each of clauses (i) (solely as to good standing), (ii) and
(iii), where the failure would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(i)                                     Capitalization.  The Issuer has an
authorized capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum under the heading “Capitalization” as of the date
set forth therein; and all the outstanding shares of capital stock or other
equity interests of each subsidiary owned, directly or indirectly, by the Issuer
have been duly and validly authorized and issued, are fully paid and
non-assessable, except where the failure to be duly and validly authorized and
issued, fully paid and non-assessable would not, individually or in the
aggregate, have a Material Adverse Effect (and except, in the case of any
foreign subsidiary, for directors’ qualifying shares) and, except as otherwise
described in each of the Time of Sale Information and the Offering Memorandum
(and with the exception of equity interests of Glimcher Westshore, LLC
(“Westshore”), which serve as security for the $20 million Mezzanine Loan
Agreement, dated September 7, 2012, among Westshore, as Borrower, and Wells
Fargo Bank, National Association, as Lender), are owned directly or indirectly
by the Issuer, free and clear of any lien, charge, encumbrance, security
interest, restriction on voting or transfer or any other claim of any third
party.

 

(j)                                    Due Authorization, etc. of Transaction
Documents.  Each Transaction Entity has the full right, power and authority to
execute and deliver this Agreement, and the Issuer has the full right, power and
authority to execute and deliver the Securities, the Indenture, the New
Securities and the Registration Rights Agreement (together with this Agreement,
the “Transaction Documents”), and to perform their respective obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by each Transaction Entity of the
applicable Transaction Documents and the consummation of the transactions
contemplated thereby has been duly and validly taken.

 

(k)                                 The Indenture.  The Indenture has been duly
authorized by the Issuer and, on the Closing Date, will be duly executed and
delivered by the Issuer and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Issuer enforceable against the Issuer in accordance
with its terms, except as enforceability may be limited by the Enforceability
Exceptions; and on the Closing Date, the Indenture will conform in all material
respects to the requirements of the Trust

 

7

--------------------------------------------------------------------------------


 

Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture that is qualified
thereunder.

 

(l)                                     The Securities.  The Securities have
been duly authorized by the Issuer and, when duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject to the Enforceability Exceptions,
and will be entitled to the benefits of the Indenture.

 

(m)                             The New Securities.  On the Closing Date, the
New Securities will have been duly authorized by the Issuer and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Issuer,
enforceable against the Issuer in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(n)                                 Purchase and Registration Rights
Agreements.  This Agreement has been duly authorized, executed and delivered by
each of the Transaction Entities; and the Registration Rights Agreement has been
duly authorized by the Issuer and, on the Closing Date, will be duly executed
and delivered by the Issuer and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Issuer, enforceable against the Issuer in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.

 

(o)                                 Descriptions of the Transaction Documents. 
The descriptions of the Transaction Documents contained in each of the Time of
Sale Information and the Offering Memorandum are accurate in all material
respects.

 

(p)                                 The Units. All issued and outstanding Units
have been duly authorized and are validly issued, fully paid and non-assessable,
have been offered and sold or exchanged by the Issuer in compliance with
applicable laws and, except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, are owned by the Parent either directly
or through wholly-owned subsidiaries free and clear of any perfected security
interest or any other security interests, claims, liens or encumbrances.

 

(q)                                 No Violation or Default.  Neither the
Transaction Entities nor any of their subsidiaries is (i) in violation of its
charter, by-laws, partnership agreement, certificate of limited partnership or
other organizational document, (ii) in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Transaction Entities or any of their subsidiaries is a
party or by which the Transaction Entities or any of their subsidiaries is bound
or to which any property or asset of the Transaction Entities or any of their
subsidiaries is subject or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority having jurisdiction over the

 

8

--------------------------------------------------------------------------------


 

Transaction Entities and their subsidiaries, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(r)                                    No Conflicts.  The execution, delivery
and performance by the Transaction Entities of each of the Transaction Documents
to which they are a party, the issuance and sale of the Securities by the
Issuer, the issuance of the New Securities by the Issuer and the consummation of
the transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or asset of the Transaction Entities or any of
their subsidiaries pursuant to any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Transaction Entities or
any of their subsidiaries is a party or by which the Transaction Entities or any
of their subsidiaries is bound or to which any property or asset of the
Transaction Entities or any of their subsidiaries is subject, (ii) result in any
violation of the provisions of the charter, by-laws, partnership agreement,
certificate of limited partnership or other organizational document of the
Transaction Entities or any of their subsidiaries or (iii) result in the
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Transaction Entities or any of their subsidiaries except,
in the case of clauses (i), (ii) (as to the subsidiaries of the Transaction
Entities only (other than any Subsidiaries)) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, have a Material Adverse Effect.

 

(s)                                   No Consents Required.  No consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Transaction Entities of each of the
Transaction Documents to which they are a party, the issuance and sale of the
Securities by the Issuer, the issuance of the New Securities by the Issuer and
the consummation of the transactions contemplated by the Transaction Documents,
except for such consents, approvals, authorizations, orders and registrations or
qualifications (i) as have already been made or obtained, (ii) as may be
required under applicable state securities laws in connection with the purchase
and resale of the Securities by the Initial Purchasers, (iii) with respect to
the New Securities under the Securities Act, the Trust Indenture Act and
applicable state securities laws as contemplated by the Registration Rights
Agreement, or (iv) where the failure to obtain any such consent, approval,
authorization, order, registration or qualification would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(t)                                    Legal Proceedings.  Except as disclosed
in each of the Time of Sale Information and the Offering Memorandum, there are
no legal, governmental or regulatory investigations, actions, demands, claims,
suits, arbitrations, inquiries or proceedings (“Actions”) pending to which the
Transaction Entities or any of their subsidiaries is a party or to which any
property of the Transaction Entities or any of their subsidiaries is subject
that, if determined adversely to the Transaction Entities or any of their
subsidiaries, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and no such Actions are, to the
knowledge of the Transaction Entities, threatened or contemplated by any
governmental or regulatory authority or by others.

 

9

--------------------------------------------------------------------------------


 

(u)                                 Independent Accountants.  Ernst & Young LLP,
who has certified certain financial statements of the Parent and its
subsidiaries, and BDO USA, LLP, who has certified certain financial statements
of Glimcher Realty Trust (“Glimcher”) and its subsidiaries, are independent
registered public accountants with respect to the Parent and its subsidiaries
and Glimcher and its subsidiaries, respectively, within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

 

(v)                                 Real and Personal Property.  Except as
disclosed in each of the Time of Sale Information and the Offering Memorandum,
the Transaction Entities and their subsidiaries have good and marketable title
in fee simple to, or have valid rights to lease or otherwise use, all items of
real and personal property that are material to the respective businesses of the
Transaction Entities and their subsidiaries taken as a whole, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Transaction Entities and their
subsidiaries or (ii) would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(w)                               Intellectual Property.  (i) Except as
disclosed in each of the Time of Sale Information and the Offering Memorandum,
the Transaction Entities and their subsidiaries own or possess adequate rights
to use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, domain names and other
source indicators, copyrights and copyrightable works, know-how, trade secrets,
systems, procedures, proprietary or confidential information and all other
worldwide intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) used in the conduct of their respective
businesses, except where the failure to own or possess such rights would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) the
Transaction Entities and their subsidiaries’ conduct of their respective
businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person in any material respect with any such rights
of others; (iii) the Transaction Entities and their subsidiaries have not
received any written notice of any claim of infringement, misappropriation or
conflict with any such Intellectual Property which would reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect; and
(iv) to the knowledge of the Transaction Entities, the Intellectual Property of
the Transaction Entities and their subsidiaries is not being infringed,
misappropriated or otherwise violated by any person.

 

(x)                                 No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Transaction
Entities or any of their subsidiaries, on the one hand, and the directors,
officers, stockholders or other affiliates of the Transaction Entities or any of
their subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

 

(y)                                 Investment Company Act.  Neither Transaction
Entity is, or after giving effect to the offering and sale of the Securities and
the application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, will be, required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the

 

10

--------------------------------------------------------------------------------


 

meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).

 

(z)                                  Taxes.  Each of the Transaction Entities
and their subsidiaries has filed all federal, state, local and foreign tax
returns required to be filed by it through the date hereof and each of the
Transaction Entities and their subsidiaries has paid all taxes payable by it
through the date hereof, except for taxes being contested in good faith and for
which adequate reserves have been taken, and except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect.  Except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or would reasonably be
expected to be, asserted against the Transaction Entities or any of their
subsidiaries or any of their respective properties or assets, except as would
not, individually or in the aggregate, have a Material Adverse Effect.

 

(aa)                          Qualification as a REIT.  The Parent intends to
make an election to be taxed as a real estate investment trust (a “REIT”) under
the Internal Revenue Code of 1986, as amended (the “Code”), has been organized
and operated in conformity with the requirements for qualification and taxation
as a REIT under the Code, and presently intends to operate in a manner which
would permit it to qualify as a REIT under the Code.

 

(bb)                          Classification of Issuer.  Throughout the period
from its formation through the date hereof, the Issuer has been properly
classified either as a partnership or as an entity disregarded as separate from
its owner for U.S. federal income tax purposes and not as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code.

 

(cc)                            Licenses and Permits.  Except as disclosed in
each of the Time of Sale Information and the Offering Memorandum, the
Transaction Entities and their subsidiaries possess all licenses, sub-licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in each of the Time of Sale Information and the Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and, except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, neither the Transaction Entities nor any of their subsidiaries has
received notice of any revocation or modification of any such license,
sub-license, certificate, permit or authorization.

 

(dd)                          Compliance with Environmental Laws.  The
Transaction Entities and their subsidiaries (i) are, to the knowledge of the
Transaction Entities, in compliance with any and all applicable foreign,
federal, state and local laws, regulations, decisions and orders relating to the
protection of human health and safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) to the knowledge of the Transaction Entities, have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or

 

11

--------------------------------------------------------------------------------


 

other approvals or failure to comply with the terms and conditions of such
permits, licenses or approvals would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as disclosed
in each of the Time of Sale Information and the Offering Memorandum, there are
no costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities or any potential
liabilities to third parties) which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(ee)                            Disclosure Controls.  The Parent and its
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Parent in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Parent’s management as
appropriate to allow timely decisions regarding required disclosure.  The Parent
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(ff)                              Accounting Controls.  The Parent maintains an
effective system of internal control over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) designed by, or under the supervision of,
its principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.  The
Parent and its subsidiaries maintain internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (v) interactive
data in XBRL included or incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.  Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, there are no material weaknesses or significant
deficiencies in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect Parent’s ability to
record, process, summarize and report financial information.

 

(gg)                            Insurance.  Except as described in each of the
Time of Sale Information and the Offering Memorandum or as would not be
reasonably expected to result in a Material Adverse Effect, the Transaction
Entities and their subsidiaries have insurance covering their respective
properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Transaction Entities and their
subsidiaries and their respective businesses, taken as a whole;

 

12

--------------------------------------------------------------------------------


 

and neither the Transaction Entities nor any of their subsidiaries (i) has
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) believes that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

 

(hh)                          No Unlawful Payments.  Neither the Transaction
Entities nor any of their subsidiaries nor, to the knowledge of the Transaction
Entities, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Transaction Entities or any of their subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made or taken an
act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment or benefit to any foreign or domestic government
official or employee, including of any government-owned or controlled entity or
of a public international organization or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 210 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit.  The Transaction Entities and their subsidiaries have
instituted, maintained and enforced, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

(ii)                                  Compliance with Money Laundering Laws. 
The operations of the Transaction Entities and their subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Transaction Entities or any
of their subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Transaction Entities or any of their subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Transaction
Entities, threatened.

 

(jj)                                No Conflicts with Sanctions Laws.  None of
the Transaction Entities, any of their subsidiaries or, to the knowledge of the
Transaction Entities, any director, officer, agent, employee or affiliate or any
of their subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”, the Bureau of Industry and Security of the U.S. Department of Commerce
or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, the United Kingdom
(including sanctions administered or enforced by Her Majesty’s Treasury

 

13

--------------------------------------------------------------------------------


 

(“HMT”)), or other relevant sanctions authority (collectively, “Sanctions”), nor
are the Transaction Entities or any of their subsidiaries located, organized or
resident in a country or territory that is, or whose government is, the subject
or target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Sudan, Syria and the Crimea Region of the Ukraine (each, a “Sanctioned
Country”); and the Transaction Entities will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions.  The Transaction Entities and their subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not engage in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or target of Sanctions or with any Sanctioned Country.

 

(kk)                          Solvency.  On and immediately after the Closing
Date, the Issuer (after giving effect to the issuance and sale of the Securities
and the other transactions related thereto as described in each of the Time of
Sale Information and the Offering Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the fair value (and present fair saleable value)
of the assets of such entity is not less than the total amount required to pay
the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities as contemplated by this Agreement, the Time
of Sale Information and the Offering Memorandum, such entity does not have,
intend to incur or believe that it will incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature; and (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital.

 

(ll)                                  No Restrictions on Subsidiaries.  Except
as described in each of the Time of Sale Information and the Offering
Memorandum, no subsidiary of the Issuer is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Issuer (or the Issuer’s subsidiary, in
the case of indirect subsidiaries), from making any other distribution on such
subsidiary’s capital stock or similar ownership interest, from repaying to the
Issuer any loans or advances to such subsidiary from the Issuer or from
transferring any of such subsidiary’s properties or assets to the Issuer or any
other subsidiary of the Issuer.

 

(mm)                  No Broker’s Fees.  Neither the Transaction Entities nor
any of their subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against any of them or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

14

--------------------------------------------------------------------------------


 

(nn)                          Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(oo)                          No Integration.  Neither the Issuer nor any of its
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(pp)                          No General Solicitation or Directed Selling
Efforts.  Neither the Issuer nor any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

(qq)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(rr)                                No Stabilization.  Except as contemplated in
the Time of Sale Information and the Offering Memorandum, neither of the
Transaction Entities has taken, directly or indirectly, any action designed to
or that would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(ss)                              Margin Rules.  Neither the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Issuer as described in each of the Time of Sale Information and the Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

 

(tt)                                [Reserved.]

 

(uu)                          Industry Statistical and Market Data.  Nothing has
come to the attention of the Transaction Entities that has caused the
Transaction Entities to believe that the industry statistical and market-related
data included in each of the Time of Sale Information and the

 

15

--------------------------------------------------------------------------------


 

Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

 

(vv)                          Sarbanes Oxley Act.  The Parent and its directors
and officers, in their capacities as such, have complied in all material
respects with the provisions of the Sarbanes Oxley Act of 2002, as amended, and
the rules and regulations promulgated in connection therewith (the “Sarbanes
Oxley Act”), including Section 402 related to loans and Section 302 and 906
related to certifications.

 

4.                                      Further Agreements of the Transaction
Entities.  The Parent and the Issuer jointly and severally covenant and agree
with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Transaction
Entities will deliver, without charge, to the Initial Purchasers as many copies
of the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including all
amendments and supplements thereto) as the Representatives may reasonably
request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Transaction Entities will furnish to
the Representatives and counsel for the Initial Purchasers a copy of the
proposed Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement to which the
Representatives reasonably object (unless the Transaction Entities are advised
by counsel that they are required by law to so amend or supplement the Offering
Memorandum).

 

(c)                                  Additional Written Communications.  Before
making, using, authorizing, approving or referring to any Issuer Written
Communication, the Transaction Entities will furnish to the Representatives and
counsel for the Initial Purchasers a copy of such written communication for
review and will not make, use, authorize, approve or refer to any such written
communication to which the Representatives reasonably object.

 

(d)                                 Notice to the Representatives.  Throughout
the completion of the offer and sale of the Securities by the Initial
Purchasers, the Transaction Entities will advise the Representatives promptly,
and confirm such advice in writing, (i) of the issuance by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or the initiation or, to the knowledge of the Transaction Entities,
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Transaction Entities of any notice
with

 

16

--------------------------------------------------------------------------------


 

respect to any suspension of the qualification of the Securities for offer and
sale in any jurisdiction or the initiation or, to the knowledge of the
Transaction Entities, threatening of any proceeding for such purpose; and the
Transaction Entities will use their commercially reasonable efforts to prevent
the issuance of any such order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will use their commercial reasonable efforts to obtain as
soon as possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with applicable law, the Transaction Entities will promptly notify the
Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Time of Sale Information (or any document to be filed with
the Commission and incorporated by reference therein) as may be necessary so
that the statements in any of the Time of Sale Information as so amended or
supplemented (including such documents to be incorporated by reference therein)
will not, in the light of the circumstances under which they were made, be
misleading or so that any of the Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with applicable law, the Transaction Entities will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented
(including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

 

(g)                                  Blue Sky Compliance.  The Issuer will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representatives shall reasonably request, if such
qualification is required for offers or sales of Securities, and will continue
such qualifications in effect so long as required for offers and sales of
Securities; provided that the Issuer shall not be required to (i) qualify as a
foreign limited partnership or other entity or as a dealer in securities in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 30 days after the date
hereof, neither Transaction Entity will, without the prior written consent of
the Representatives, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by it and having a tenor of more than one
year.

 

(i)                                     Use of Proceeds.  The Issuer will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Issuer will, during any period
in which Issuer is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Issuer will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Issuer.  The Issuer
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Issuer or any of
its affiliates and resold in a transaction registered under the Securities Act.

 

(m)                             No Integration.  Neither the Issuer nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Issuer or any of its affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 Qualification as a REIT.  The Parent shall
use its reasonable best efforts (a) to operate so as to satisfy all requirements
necessary to qualify and maintain its qualification as a REIT under the Code and
(b) not to engage in any “prohibited transaction” as defined for purposes of
Section 857(b)(6) of the Code that would reasonably be expected to have a
Material Adverse Effect, in either case, unless the board of directors (or
equivalent body) of the Parent determines that it is no longer in the best
interests of the Parent to continue to qualify as a REIT.

 

18

--------------------------------------------------------------------------------


 

(p)                                 No Stabilization.  Neither of the
Transaction Entities will take, directly or indirectly, any action designed to
or that would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) any written communication
that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Annex A or prepared pursuant to Section 4(c) hereof (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Issuer and the Representatives in advance in writing or
(v) any written communication relating to, or that contains the preliminary or
final terms of, the Securities and/or other information that was included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by the
Transaction Entities of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Transaction Entities contained herein
shall be true and correct on the date hereof and on and as of the Closing Date;
and the statements of the Transaction Entities and their respective officers
made in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

 

(b)                                 Rating.  At the Closing Time, the Securities
shall be rated at least “Baa2” by Moody’s Investors Service, Inc, “BBB” by
Standard & Poor’s Rating Group, Inc. and “BBB-” by Fitch Ratings Limited, and
Transaction Entities shall have delivered to the Representatives evidence
reasonably satisfactory to the Representatives confirming that the Securities
have such ratings; and since the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Parent
or the Issuer or any of their subsidiaries by any “nationally recognized
statistical rating organization,” as such term is defined under Section 3(a)(62)
under the Exchange Act, and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by the Parent or the Issuer or any of their
subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(d) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and

 

19

--------------------------------------------------------------------------------


 

the Offering Memorandum (excluding any amendment or supplement thereto) the
effect of which in the judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum (excluding any amendment or supplement
thereto).

 

(d)                                 Officer’s Certificate.  The Representatives
shall have received on and as of the Closing Date a certificate of an executive
officer of each of the Transaction Entities who has specific knowledge of the
matters involving such Transaction Entity and is reasonably satisfactory to the
Representatives (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct and (ii) confirming that the other representations and warranties of
the Transaction Entities in this Agreement are true and correct and that the
Transaction Entities have complied in all material respects with all agreements
and satisfied all conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date and (iii) to the effect set forth in
Sections 6(b) and (c) hereof.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, Ernst & Young LLP, with respect to the Parent
and its subsidiaries, and BDO USA LLP, with respect to Glimcher and its
subsidiaries, shall have furnished to the Representatives their respective
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.

 

(f)                                   Opinion and Rule 10b-5 Statement of
Counsel for the Transaction Entities.  Wachtell, Lipton, Rosen & Katz, counsel
for the Transaction Entities, shall have furnished to the Representatives its
written opinion and Rule 10b-5 statement, dated the Closing Date and addressed
to the Initial Purchasers, in each case, in form and substance reasonably
satisfactory to the Representatives (it being understood that the form of such
opinion previously delivered to the Initial Purchasers counsel is, as of the
date hereof, in form and substance reasonable to the Initial Purchasers).

 

(g)                                  Opinions of Tax and Local Counsel.  Faegre
Baker Daniels LLP, counsel for the Parent with respect to REIT matters and
matters concerning the laws of the State of Indiana, shall have furnished to the
Representatives its written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives (it being understood that the form of such opinion previously
delivered to the Initial Purchasers counsel is, as of the date hereof, in form
and substance reasonable to the Initial Purchasers).

 

(h)                                 Opinion of General Counsel for the Parent.
 The General Counsel of the Parent shall have furnished to the Representatives a
written opinion, dated the Closing Date and

 

20

--------------------------------------------------------------------------------


 

addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives (it being understood that the form of such
opinion previously delivered to the Initial Purchasers counsel is, as of the
date hereof, in form and substance reasonable to the Initial Purchasers).

 

(i)                                     Opinion and Rule 10b-5 Statement of
Counsel for the Initial Purchasers.  The Representatives shall have received on
and as of the Closing Date an opinion and 10b-5 statement, addressed to the
Initial Purchasers, of Sidley Austin LLP, counsel for the Initial Purchasers,
with respect to such matters as the Representatives may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(j)                                    No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.

 

(k)                                 Certificates of Existence and Good
Standing.  The Representatives shall have received on and as of the Closing Date
satisfactory evidence of the existence of the Transaction Entities in their
respective jurisdictions of organization and their good standing in such other
jurisdictions where such designation is applicable as the Representatives may
reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(l)                                     Registration Rights Agreement.  The
Registration Rights Agreement, in form and substance reasonably satisfactory to
the Initial Purchasers, shall have been duly executed and delivered by the
Issuer.

 

(m)                             DTC.  The Securities shall be eligible for
clearance, settlement and trading through DTC.

 

(n)                                 Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
Issuer and the Trustee, and the Securities shall have been duly executed and
delivered by a duly authorized officer of the Issuer and duly authenticated by
the Trustee.

 

(o)                                 Additional Documents.  On or prior to the
Closing Date, the Transaction Entities shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

21

--------------------------------------------------------------------------------


 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Parent and the Issuer, jointly and severally, agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, directors and officers and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, documented legal fees and other documented expenses reasonably
incurred in connection with any suit, action or proceeding or any claim
asserted, as such documented fees and expenses are incurred), joint or several,
that arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum (or any amendment or supplement thereto) or any omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Issuer in writing by such Initial Purchaser through the Representatives
expressly for use therein.

 

(b)                                 Indemnification of the Parent and the
Issuer.  Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless each of the Parent and the Issuer, each of their respective
directors and officers and each person, if any, who controls Parent or the
Issuer within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
the Issuer in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following paragraph in the Preliminary
Offering Memorandum and the Offering Memorandum:  the first paragraph under the
caption “Plan of Distribution—Price Stabilization, Short Positions”.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably

 

22

--------------------------------------------------------------------------------


 

satisfactory to the Indemnified Person (who shall not, without the consent of
the Indemnified Person, be counsel to the Indemnifying Person) to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 7 that the Indemnifying Person may designate in such proceeding and
shall pay the documented fees and expenses of such proceeding and shall pay the
documented fees and expenses of such counsel related to such proceeding, as
incurred.  In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel reasonably
incurred by such Indemnified Person shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded based on
the advice of counsel that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the documented
fees and expenses of more than one separate firm (in addition to any one local
counsel in each relevant jurisdiction) for all Indemnified Persons, and that all
documented fees and expenses reasonably incurred by such Indemnified Person
shall be reimbursed as they are incurred.  Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Transaction Entities, their
respective directors and officers and any control persons of the Transaction
Entities shall be designated in writing by the Issuer.  The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in Sections 7(a) or (b) hereof is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Transaction Entities on the one
hand and the Initial Purchasers on the other from the offering of the Securities
or (ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the
Transaction Entities on the one hand and the Initial Purchasers on the other in

 

23

--------------------------------------------------------------------------------


 

connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Transaction Entities on
the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Issuer from the sale of the Securities and the total
underwriting discounts received by the Initial Purchasers in connection
therewith, as provided in this Agreement, bear to the aggregate initial offering
price of the Securities.  The relative fault of the Transaction Entities on the
one hand and the Initial Purchasers on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Transaction Entities or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Transaction
Entities and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any documented legal or other
expenses reasonably incurred by such Indemnified Person in connection with any
such action or claim.  Notwithstanding the provisions of this Section 7, in no
event shall an Initial Purchaser be required to contribute any amount in excess
of the amount by which the total discounts and commissions received by such
Initial Purchaser with respect to the offering of the Securities exceeds the
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representatives, by notice to the
Issuer, if after the execution and delivery of this Agreement and on or prior to
the Closing Date (i) trading generally shall have been suspended or materially
limited on the New York Stock Exchange or the over-the-counter market;
(ii) trading of any securities issued or guaranteed by the Parent or the Issuer
shall have been suspended on any exchange or in any over-the-counter market;
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representatives, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated

 

24

--------------------------------------------------------------------------------


 

by this Agreement, the Time of Sale Information and the Offering Memorandum
(excluding any amendment or supplement thereto).

 

9.                                      Defaulting Initial Purchaser.

 

(a)                                 If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Issuer on the terms contained in this Agreement.  If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Issuer shall be entitled to a further period of 36 hours within which to procure
other persons satisfactory to the non-defaulting Initial Purchasers to purchase
such Securities on such terms.  If other persons become obligated or agree to
purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Issuer may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Issuer or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Issuer agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Issuer as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Issuer shall have the right to require
each non-defaulting Initial Purchaser to purchase the principal amount of
Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Issuer as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Issuer shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Transaction Entities, except that each of the Transaction Entities will
continue to be liable for the payment of expenses as set forth in Section 10
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Transaction
Entities or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Payment of Expenses.

 

(a)                                 Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, Parent and
the Issuer, jointly and severally, agree to pay or cause to be paid all costs
and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities;
(ii) the costs incident to the preparation and printing of the Preliminary
Offering Memorandum, any other Time of Sale Information, any Issuer Written
Communication and the Offering Memorandum (including any amendment or supplement
thereto) and the distribution thereof; (iii) the costs of reproducing and
distributing each of the Transaction Documents; (iv) the fees and expenses of
counsel to the Transaction Entities and their independent accountants; (v) up to
$7,500 of the reasonable fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representatives may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related reasonable fees and expenses of counsel for
the Initial Purchasers); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with the approval of the
Securities for book-entry transfer by DTC; and (ix) out-of-pocket expenses
incurred by the Transaction Entities in connection with any “road show”
presentation to potential investors.  Except as provided in Section 7 and this
Section 10(a), the Initial Purchasers will pay all of their costs and expenses,
including fees and disbursements of their counsel and any advertising expenses
connected with any offers they may make.

 

(b)                                 If (i) this Agreement is terminated pursuant
to clause (ii) of Section 8, (ii) either Transaction Entity for any reason
(other than a termination pursuant to clause (i), (iii) or (iv) of Section 8)
fails to tender the Securities for delivery to the Initial Purchasers or
(iii) the Initial Purchasers decline to purchase the Securities for any reason
permitted under this Agreement, the Parent and the Issuer, jointly and
severally, agree to reimburse the Initial Purchasers for all out-of-pocket costs
and expenses (including the fees and expenses of their counsel) reasonably
incurred by the Initial Purchasers in connection with this Agreement and the
offering contemplated hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to herein, and the affiliates of each Initial
Purchaser referred to in Section 7 hereof.  Nothing in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
contained herein.  No purchaser of Securities from any Initial Purchaser shall
be deemed to be a successor merely by reason of such purchase.

 

26

--------------------------------------------------------------------------------


 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Transaction
Entities and the Initial Purchasers contained in this Agreement or made by or on
behalf of the Transaction Entities or the Initial Purchasers pursuant to this
Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Transaction Entities or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; (d) the term “Exchange
Act” means the Securities Exchange Act of 1934, as amended; and (e) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

14.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Transaction Entities, which information may include the
name and address of their respective clients, as well as other information that
will allow the Initial Purchasers to properly identify their respective clients.

 

15.                               Miscellaneous.

 

(a)                                 Authority of the Representatives.  Any
action by the Initial Purchasers hereunder may be taken by the Representatives
on behalf of the Initial Purchasers, and any such action taken by the
Representatives shall be binding upon the Initial Purchasers.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representatives c/o Citigroup Global Markets Inc., 388 Greenwich Street, New
York, New York 10013, Attention: General Counsel, Facsimile: (646) 291-1469;
J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179,
Attention: Investment Grade Syndicate Desk — 3rd floor, Facsimile (212)
834-6081; and RBS Securities Inc., 600 Washington Boulevard Stamford,
Connecticut 06901 Attention: High Yield Debt Capital Markets Syndicate,
Facsimile: (203) 873-4534.  Notices to the Transaction Entities shall be given
to them at Washington Prime Group, L.P., 180 East Broad Street, Columbus, Ohio,
Attention: General Counsel.

 

(c)                                  Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

(d)                                 Submission to Jurisdiction.  Each of the
Transaction Entities hereby submits to the exclusive jurisdiction of the U.S.
federal and New York state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this

 

27

--------------------------------------------------------------------------------


 

Agreement or the transactions contemplated hereby.  Each of the Transaction
Entities hereby waives any objection which it may now or hereafter have to the
laying of venue of any such suit or proceeding in such courts.  Each of the
Transaction Entities agrees that final judgment in any such suit, action or
proceeding brought in such court shall be conclusive and binding upon the Parent
and the Issuer, as applicable, and may be enforced in any court to the
jurisdiction of which the Parent and the Issuer, as applicable, is subject by a
suit upon such judgment.

 

(e)                                  Waiver of Jury Trial.  Each of the parties
hereto hereby waives any right to trial by jury in any suit or proceeding
arising out of or relating to this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy, facsimile or
other electronic transmission (i.e., a “pdf”) shall be effective as delivery of
a manually executed counterpart thereof.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

28

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

 

WASHINGTON PRIME GROUP INC.,

 

 

as Parent

 

 

 

 

 

 

 

 

By:

/s/ C. Marc Richards

 

 

 

Name:

C. Marc Richards

 

 

 

Title:

Chief Administrative Officer

 

 

 

 

 

 

 

 

WASHINGTON PRIME GROUP, L.P.,

 

 

as Issuer

 

 

 

 

 

By:

Washington Prime Group, Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ C. Marc Richards

 

 

 

Name:

C. Marc Richards

 

 

 

Title:

Chief Administrative Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: As of the date first written above

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

J.P. MORGAN SECURITIES LLC

 

RBS SECURITIES INC.,

 

as Representatives of the several Initial Purchasers

 

 

 

By:

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

 

By:

/s/ John Wieker

 

 

Name:

John Wieker

 

 

Title:

Director

 

 

 

 

 

By:

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

 

By:

/s/ Robert Bottamedi

 

 

Name:

Robert Bottamedi

 

 

Title:

Vice President

 

 

 

 

 

By:

RBS SECURITIES INC.

 

 

 

 

 

 

By:

/s/ Sarah Kanes

 

 

Name:

Sarah Kanes

 

 

Title:

Managing Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal
Amount of
Securities

 

Citigroup Global Markets Inc.

 

$

26,000,000

 

J.P. Morgan Securities LLC

 

$

26,000,000

 

RBS Securities Inc.

 

$

26,000,000

 

Goldman, Sachs & Co.

 

$

26,000,000

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

$

26,000,000

 

BBVA Securities

 

$

24,000,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

$

24,000,000

 

PNC Capital Markets LLC

 

$

24,000,000

 

SunTrust Robinson Humphrey, Inc.

 

$

24,000,000

 

U.S. Bancorp Investments, Inc.

 

$

24,000,000

 

Total

 

$

250,000,000

 

 

Schedule 1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

None

 

Schedule 2 - 1

--------------------------------------------------------------------------------


 

ANNEX A

 

Additional Time of Sale Information

 

1.                                      Term sheet containing the terms of the
Securities, substantially in the form of Annex B.

 

Annex A - 1

--------------------------------------------------------------------------------


 

ANNEX B

 

Pricing Term Sheet, dated March 17, 2015
to Preliminary Offering Memorandum dated March 17, 2015
Strictly Confidential

 

WASHINGTON PRIME GROUP, L.P.

 

3.850% SENIOR NOTES DUE 2020 (THE “NOTES”)

 

This pricing term sheet should be read together with, and is qualified in its
entirety by reference to, the preliminary offering memorandum dated March 17,
2015 (the “Preliminary Offering Memorandum”).  The information in this pricing
term sheet supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum.  Capitalized terms
used but not defined in this pricing term sheet have the meanings assigned to
them in the Preliminary Offering Memorandum.

 

The Notes have not been registered for offer or sale under the Securities Act or
the securities laws of any state or other jurisdiction and, unless so
registered, may not be offered or sold except pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the Securities
Act and all other applicable securities laws.  Accordingly, the Notes are being
offered and sold only to “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act (“Rule 144A”)) in reliance on the exemption
from the registration requirements of the Securities Act provided by Rule 144A
and to non-U.S. persons in offshore transactions in compliance with Regulation S
under the Securities Act (“Regulation S”).  The Notes are subject to transfer
restrictions and deemed acknowledgements, representations and agreements
relating thereto.

 

Issuer:

 

Washington Prime Group, L.P.

 

 

 

Security:

 

3.850% Senior Notes due 2020

 

 

 

Aggregate Principal Amount:

 

$250,000,000

 

 

 

Stated Maturity Date:

 

April 1, 2020

 

 

 

Issue Price:

 

99.972% of principal amount

 

 

 

Coupon (Interest Rate):

 

3.850% per annum

 

 

 

Yield to Maturity:

 

3.856%

 

 

 

Benchmark Treasury:

 

UST 1.375% due February 29, 2020

 

 

 

Benchmark Treasury Yield:

 

1.556%

 

 

 

Spread to Benchmark Treasury:

 

+230 basis points

 

 

 

Interest Payment Dates:

 

April 1 and October 1 of each year, beginning on October 1, 2015

 

 

 

Optional Redemption:

 

Prior to March 2, 2020 (30 days prior to the Stated Maturity Date of the Notes),
“make-whole” call at T+35 basis points (calculated as though the actual Stated
Maturity Date of the Notes was March 2, 2020)

On or after March 2, 2020 (30 days prior to the Stated Maturity Date

 

Annex B - 1

--------------------------------------------------------------------------------


 

 

 

of the Notes), par call

 

 

 

144A CUSIP / ISIN:

 

939648 AA9 / US939648AA96

 

 

 

Reg S CUSIP / ISIN:

 

U93893 AA0 / USU93893AA06

 

 

 

Trade Date:

 

March 17, 2015

 

 

 

Settlement Date:

 

March 24, 2015 (T+5); under Rule 15c6-1 under the Securities Exchange Act of
1934, trades in the secondary market generally are required to settle in three
business days, unless the parties to that trade expressly agree otherwise.
Accordingly, purchasers who wish to trade the Notes before the third business
day prior to the Settlement Date will be required, by virtue of the fact that
the Notes initially will settle on a delayed basis, to specify an alternate
settlement cycle at the time of any such trade to prevent a failed settlement,
and should consult their own advisors with respect to these matters

 

 

 

Joint Book-Running Managers:

 

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

RBS Securities Inc.

 

 

 

Joint Lead Managers

 

Goldman, Sachs & Co.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

 

 

Co-Managers

 

BBVA Securities Inc.

Mitsubishi UFJ Securities (USA), Inc.

PNC Capital Markets LLC

SunTrust Robinson Humphrey, Inc.

U.S. Bancorp Investments, Inc.

 

 

 

Distribution:

 

Rule 144A/Reg S with registration rights as set forth in the Preliminary
Offering Memorandum.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the Notes or the offering and should be read in
conjunction with the Preliminary Offering Memorandum.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of the Notes in any
jurisdiction in which such solicitation or sale would be unlawful.

 

Washington Prime Group, L.P. or any initial purchaser participating in the
offering will arrange to send you the Preliminary Offering Memorandum and the
final Offering Memorandum if you request them by calling Citigroup Global
Markets Inc. toll free at 800-831-9146, J.P. Morgan Securities LLC collect at
212-834-4533 or RBS Securities Inc. toll free at 866-884-2071.

 

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

Annex B - 2

--------------------------------------------------------------------------------


 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                               Such Initial Purchaser has offered and sold
the Securities, and will offer and sell the Securities, (A) as part of their
distribution at any time and (B) otherwise until 40 days after the later of the
commencement of the offering of the Securities and the Closing Date, only in
accordance with Regulation S under the Securities Act (“Regulation S”) or
Rule 144A or any other available exemption from registration under the
Securities Act.

 

(ii)                            None of such Initial Purchaser or any of its
affiliates or any other person acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and all
such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

 

(iii)                          At or prior to the confirmation of sale of any
Securities sold in reliance on Regulation S, such Initial Purchaser will have
sent to each distributor, dealer or other person receiving a selling concession,
fee or other remuneration that purchases Securities from it during the
distribution compliance period a confirmation or notice to substantially the
following effect:

 

The offer and sale of the Securities covered hereby have not been registered
under the U.S. Securities Act of 1933, as amended (the “Securities Act”), and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons (i) as part of their distribution at any time or
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.

 

Terms used in paragraph (a) and this paragraph (b) but not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)                                  Each Initial Purchaser acknowledges that no
action has been or will be taken by the Issuer that would permit a public
offering of the Securities, or possession or distribution of any of the Time of
Sale Information, the Offering Memorandum, any Issuer Written

 

Annex C - 1

--------------------------------------------------------------------------------


 

Communication or any other offering or publicity material relating to the
Securities, in any country or jurisdiction where action for that purpose is
required.

 

(d)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                               it has only communicated or caused to be
communicated and will only communicate or cause to be communicated an invitation
or inducement to engage in investment activity (within the meaning of Section 21
of the Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of the Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Transaction Entities;  and

 

(ii)                            it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from or otherwise involving the United Kingdom.

 

(e)                                  Each Initial Purchaser, severally and not
jointly, agrees that, in relation to each Member State of the European Economic
Area (each, a “Relevant Member State”), it has not made and will not make an
offer of the Securities to the public in that Relevant Member State other than:

 

(i)                               to any legal entity which is a qualified
investor as defined in the Prospectus Directive;

 

(ii)                            to 150 natural or legal persons (other than
qualified investors as defined in the Prospectus Directive), as permitted under
the Prospectus Directive, subject to obtaining the prior consent of the Initial
Purchasers; or

 

(iii)                         in any other circumstances falling within
Article 3(2) of the Prospectus Directive, provided that no such offer of the
Securities shall result in a requirement for the publication of a prospectus, by
us or any of the Initial Purchaser pursuant to Article 3 of the Prospectus
Directive.

 

For the purposes of this provision, the expression “an offer of the Securities
to the public” in relation to any Securities in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an investor
to decide to purchase or subscribe to the Securities, as the same may be varied
in that Relevant Member State by any measure implementing the Prospectus
Directive in that Relevant Member State, the expression “Prospectus Directive”
means Directive 2003/71/EC (and amendments thereto, including the 2010 PD
Amending Directive), and includes any relevant implementing measure in the
Relevant Member State, and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU.

 

Annex C - 2

--------------------------------------------------------------------------------